                3:20-cv-03087-SEM-TSH # 17   Page 1 of 17
                                                                               E-FILED
                                                    Monday, 22 March, 2021 11:39:21 AM
                                                          Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

ERIC CARRANZA,                               )
                                             )
          Plaintiff,                         )
                                             )
     v.                                      )   Case No. 20-cv-3087
                                             )
BUTCH POOL and AARON ZEISLER,                )
                                             )
          Defendants.                        )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This case is before the Court on Defendants Butch Pool and

Aaron Zeisler’s Motion to Dismiss, d/e 6, pursuant to Federal Rule

of Civil Procedure 12(b)(6). For the reasons that follow, the motion

is GRANTED IN PART AND DENIED IN PART.

                         I. INTRODUCTION

     In December 2010, Plaintiff Eric Carranza filed a Complaint

against Defendants Butch Pool and Aaron Zeisler in the Circuit

Court of Montgomery County, Illinois. On March 30, 2020,

Defendants filed a notice of removal, d/e 1, removing this case from

the circuit court pursuant to 28 U.S.C. § 1441(a).

                            Page 1 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 2 of 17




     Plaintiff brings federal and state claims against Defendants,

who are two Illinois State Police Troopers. Count I alleges false

arrest, Count II alleges malicious prosecution, Count III alleges

excessive force, and Count IV alleges conspiracy to violate Plaintiff’s

civil rights. Defendants filed the instant Motion to Dismiss,

seeking dismissal of Counts I, II, and IV of Plaintiff’s complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6).

                        II. LEGAL STANDARD

     A motion under Federal Rule of Civil Procedure 12(b)(6)

challenges the sufficiency of the complaint. Christensen v. Cty. of

Boone, 483 F.3d 454, 458 (7th Cir. 2007). To state a claim for

relief, a plaintiff need only provide a short and plain statement of

the claim showing he is entitled to relief and giving the defendant

fair notice of the claims. Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6), the

Court construes the complaint in the light most favorable to the

plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id.

                            Page 2 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 3 of 17




However, the complaint must set forth facts that plausibly

demonstrate a claim for relief. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007). A plausible claim is one that alleges facts from

which the Court can reasonably infer that the defendants are liable

for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Merely reciting the elements of a cause of action or

supporting claims with conclusory statements is insufficient to

state a cause of action. Id.

            III. FACTS ALLEGED IN THE COMPLAINT

     The following facts come from Plaintiffs’ Complaint. These

facts are accepted as true at the motion to dismiss stage. Tamayo,

526 F.3d at 1081.

     On December 15, 2018, Plaintiff was driving a Sleep Number

commercial vehicle in Illinois within the scope of his employment.

Plaintiff was travelling northbound on Interstate 55 through

Montgomery County when he was stopped by Defendant Pool in

order to inspect the commercial vehicle. Plaintiff promptly pulled

over, and, after a brief interaction, Defendant Pool directed Plaintiff

to relocate the vehicle to a truck stop at the next exit. Plaintiff

                             Page 3 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 4 of 17




complied with the direction and drove the vehicle to the truck stop.

Defendant Zeisler arrived on the scene after Plaintiff stopped at the

truck stop.

     During the stop, Defendants discovered a warrant which had

been issued for Plaintiff’s arrest. Defendants asked Plaintiff to exit

the vehicle, which Plaintiff did. Defendants then notified Plaintiff

of the warrant. Plaintiff replied that he was aware of a ticket he

had received but he believed his employer had taken care of the

ticket. Defendants discussed the warrant with Plaintiff for

approximately ninety seconds. Plaintiff asked to speak with his

employer regarding the warrant. Plaintiff tucked his thumbs into

his coat pockets while speaking to Defendants. Defendant Pool

forced Plaintiff to the ground and held Plaintiff down with a knee,

causing him pain.

     Defendants took Plaintiff into custody and charged him with

Resisting or Obstructing a Police Officer. The State’s Attorney of

Montgomery County initiated a prosecution of Plaintiff for Resisting

a Peace Officer in Case No. 18-CM-405. As a result of the criminal

charges, Plaintiff incurred attorney’s fees and had to miss work to

                            Page 4 of 17
                  3:20-cv-03087-SEM-TSH # 17   Page 5 of 17




attend court. On August 16, 2019, the State’s Attorney of

Montgomery County dismissed on his own motion Case No. 18-CM-

405.

                              IV. ANALYSIS

A. Count I Fails to State a Claim for False Arrest

       Defendants assert that Plaintiff fails to state a claim for false

arrest because Plaintiff fails to allege that the arrest warrant

discovered by Defendants during the stop was invalid. Mem. Law

Supp. Defs.’ Mot. to Dismiss 4 (d/e 7). Defendants further assert

that Plaintiff fails to state a claim for false arrest for Resisting a

Police Officer because the police reports and dash cam recording of

the arrest show probable cause to arrest for that charge. Id.

Defendants assert that Plaintiff’s refusal to fully remove his hands

from his coat pockets and to place his hands behind his back when

commanded to do so and Plaintiff’s resistance to Defendants’ take-

down technique violated 720 ILCS 5/31-1(a), resisting a police

officer. Id. 5-7.

       Defendants argue that the Court may properly consider the

police reports and the dash cam video footage in conjunction with

                              Page 5 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 6 of 17




the motion to dismiss without converting the motion to dismiss to a

motion for summary judgment. Id. at 5; see also Fed. R. Civ. P.

12(d). In support of this argument, Defendants cite Williamson v.

Curran, 714 F.3d 432, 436 (7th Cir. 2013), and Bogie v. Rosenberg,

705 F.3d 603, 608-09 (7th Cir. 2013). In Williamson, though, the

plaintiff attached to her complaint the police reports considered by

the Court in connection with the motion to dismiss. See

Williamson, 714 F.3d at 436. Likewise, in Bogie the plaintiff

“incorporated the video recording into her original complaint both

by reference and by physically attaching the video recording to the

amended complaint.” Bogie, 705 F.3d at 608. Plaintiff has not

done so here. While Plaintiff has referenced the police reports and

video in his complaint, he has not attached them to his complaint,

so the Court has not considered them in ruling on the motion to

dismiss.

     Plaintiff responds that the approximately ninety-second period

of “non-violent objection” in which Plaintiff expressed his belief that

his employer had taken care of the ticket that led to the issuance of

the warrant was “insufficient to give rise to probable cause for an

                            Page 6 of 17
                 3:20-cv-03087-SEM-TSH # 17   Page 7 of 17




arrest.” Pl.’s Mem. in Opposition to Defs.’ Mot. to Dismiss 6

(quoting Skube v. Koester, 120 F. Supp. 3d 825, 831 (C.D. Ill.

2015)). Plaintiff does not address the warrant. Plaintiff states

that the basis of his claim for “[m]alicious prosecution is that

Defendants arrested him for Resisting a Police Officer, which they

knew he did not do.” Id. at 3 (internal citation omitted). Plaintiff’s

allegations of false arrest, then, pertain to the specific charge of

Resisting a Police Officer.

     The existence of probable cause to arrest is an absolute

defense to any § 1983 claim against a police officer for false arrest.

Abbott v. Sangamon Cty., 705 F.3d 706, 713–14 (7th Cir. 2013)

(citing Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir.

2006)). If probable cause exists at the time of arrest for a criminal

offense, then there is probable cause for the arrest, regardless of the

charges. Devenpeck v. Alford, 543 U.S. 146, 153 (2004) (though no

probable cause existed to arrest for charged offense of taping

conversation, probable cause did exist for uncharged offense of

impersonating police officer). Probable cause to believe that a

person has committed any crime will preclude a false arrest claim,

                              Page 7 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 8 of 17




even if the person was arrested on additional or different charges

for which there was no probable cause. See id. “An arrested

individual is no more seized when he is arrested on three grounds

rather than one; and so long as there is a reasonable basis for the

arrest, the seizure is justified on that basis even if any other ground

cited for the arrest was flawed.” Holmes v. Vill. of Hoffman Estates,

511 F.3d 673, 682 (7th Cir. 2007) (citing Devenpeck, 543 U.S. at

153–55) (other citation omitted).

     The Court need not consider whether Plaintiff’s arrest for

Resisting a Police Officer was committed without probable cause,

because, at the time Plaintiff was arrested, Defendants had

probable cause to arrest Plaintiff based on the outstanding warrant.

Under these circumstances, Plaintiff’s remedy is a claim for

malicious prosecution—which Plaintiff has brought in his second

count and which the Court discusses below—not a federal

constitutional claim for false arrest under § 1983. Because

Plaintiff does not allege that the warrant for his arrest was invalid,

he has not stated a claim for which relief can be granted in Count I.



                            Page 8 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 9 of 17




B. Count II States a Claim for Malicious Prosecution

     In Count II, Plaintiff alleges that Defendants caused him to be

improperly subjected to judicial proceedings for which there was no

probable cause. Compl. ¶ 34. Plaintiff alleges that Defendants

“acted with malice in making false and misleading statements in the

police report” resulting in the initiation of criminal charges for

Resisting a Police Officer. Id. at ¶ 35. Plaintiff alleges that the

judicial proceedings were instituted and continued maliciously,

resulting in injury, and that such proceedings were ultimately

terminated in Plaintiff’s favor. Id. at ¶¶ 33-36.

     Defendants move to dismiss Count II, arguing that Plaintiff

fails to state a claim for malicious prosecution. Specifically,

Defendants argue that Plaintiff has failed to show the criminal

proceeding was terminated in Plaintiff’s favor “for reasons

consistent with his innocence,” a required element in a malicious

prosecution claim. Mem. Law Supp. Defs.’ Mot. to Dismiss 8.

Citing the Illinois Supreme Court case Swick v. Liautaud, 662

N.E.2d 1238 (Ill. 1996), Defendants contend that Plaintiff must

allege the reasons the case was dismissed nolle prosequi were for
                             Page 9 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 10 of 17




reasons indicative of Plaintiff’s innocence in order to allow an

inference that the proceeding was terminated in his favor. Id. at 8-

9.

     In order to establish a malicious prosecution action, the
     plaintiff must allege facts showing: (1) the commencement
     or continuance of an original criminal or civil judicial
     proceeding by the defendant; (2) the termination of the
     proceeding in favor of the plaintiff; (3) the absence of
     probable cause for such proceeding; (4) the presence of
     malice; and (5) damages resulting to the plaintiff. The
     absence of any one of these elements bars a plaintiff from
     pursuing the claim. In regard to the second element, a
     malicious prosecution action cannot be predicated on
     underlying criminal proceedings which were terminated in
     a manner not indicative of the innocence of the accused.

Swick, 662 N.E.2d at 1242 (quoting Joiner v. Benton Cmty. Bank,

411 N.E.2d 229, 232 (Ill. 1980). Swick sided with the majority rule

that a criminal proceeding is “terminated in favor of the accused

when a prosecutor formally abandons the proceeding via a nolle

prosequi, unless the abandonment is for reasons not indicative of

the innocence of the accused.” Id. at 1242-43 (citations omitted).

Swick stressed, however, that “[t]he burden of proof of a favorable

termination . . . remains with the plaintiff.” Id. at 1243. “The

circumstances surrounding the abandonment of the criminal

                           Page 10 of 17
                 3:20-cv-03087-SEM-TSH # 17   Page 11 of 17




proceedings must compel an inference that there existed a lack of

reasonable grounds to pursue the criminal prosecution.” Id.; see

also Ferguson v. City of Chicago, 820 N.E.2d 455, 460 (Ill. 2004)

(“We held [in Swick] that the bare fact that a case was terminated

was not sufficient to establish that the case was terminated

favorably for the plaintiff. Rather, the plaintiff must show that the

prosecutor abandoned the case for reasons indicative for the

plaintiff’s innocence.”).

     Defendants correctly state Plaintiff’s burden, but, in the

Court’s view, the burden is one of proof, not pleading. The same

federal notice pleading standard applies to the state claims in this

case. See Beanstalk Grp., Inc. v. AM Gen. Corp., 283 F.3d 856,

863 (7th Cir. 2002). Plaintiff has given notice of his claim—the

nolle prosequi was a termination in his favor—and the factual

grounds upon which that claim rests—that the criminal charge was

false and lacked probable cause, similar to Swick’s allegation that

the charges against him were nolle-prossed because of lack of

evidence. See Swick, 662 N.E.2d at 1243. The problem with the

plaintiff’s case in Swick was that he did not prove his allegations at
                            Page 11 of 17
                 3:20-cv-03087-SEM-TSH # 17    Page 12 of 17




trial. At trial he offered only the nolle prosequi order, which gave

no reasons for its entry. 2

     In Swick the plaintiff was given an opportunity to discover

evidence to support his claim that the charges were dismissed

because of lack of evidence. Plaintiff here has not had that

opportunity. Cf. Washington v. Summerville, 127 F.3d 552, 558

(7th Cir. 1997) (malicious prosecution claim could not survive

summary judgment where state court transcripts did not support

allegation that nolle prosequi reflected innocence; “a bare nolle

prosse without more is not indicative of innocence”). While Plaintiff

likely already knows the circumstances of the nolle prosequi that

are in the public record, it is possible that discovery could uncover

evidence relating to the reason for its entry.

     The Court did find one Illinois appellate case that “read[s]

Swick to mean that . . . [the plaintiff] was required to plead that the

circumstances surrounding the abandonment of the criminal

proceedings would compel an inference that a lack of reasonable


2Swick was remanded for a new trial on the malicious prosecution claim, since
Swick’s holding was one of first impression.

                              Page 12 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 13 of 17




grounds led to the dismissal of the criminal proceedings.” Allen v.

Berger, 784 N.E.2d 367, 372 (Ill. App. Ct. 2002). The appellate

court in Allen reversed the dismissal of the malicious prosecution

claim, finding that a claim was stated by allegations that

defendants made knowingly false statements to the prosecuting

attorneys which resulted in indictment. However, the Allen court

also found that the plaintiff had not plead enough to allow an

inference of favorable termination with his allegations that the

indictment was voluntarily dismissed and the prosecution was

“terminated in his favor.” Id. The plaintiff was given leave to

replead on remand.

     Allen, though, applied state pleading standards, not federal.

Though Plaintiff’s allegations are conclusory, the Court believes that

they are enough, under federal pleading notice standards, to

suggest Plaintiff’s right to relief is plausible and enough for

Defendants to “begin to investigate and defend against” the claim.

Tamayo v. Blagojevich, 526 F.3d 1074, 1085 (7th Cir. 2008). The

Court also believes that this conclusion is consistent with Swick, in

which the plaintiff was given an opportunity to present his
                            Page 13 of 17
                 3:20-cv-03087-SEM-TSH # 17   Page 14 of 17




evidence, rather than being required to re-plead his case to include

additional facts to support the favorable termination element. See

Swick, 662 N.E.2d at 1243; Cult Awareness Network v. Church of

Scientology Int’l, 685 N.E.2d 1347, 1354 (Ill. 1997) (allegations that

actions were terminated in favor of plaintiffs by summary judgment

or dismissal sufficiently pled favorable termination; “Whether or not

these dispositions ultimately are proved by plaintiff to be indicative

of a lack of probable cause remains a question of fact which cannot

be answered at this stage of the litigation.”); Woodward v. Am.

Family Mut. Ins. Co., 950 F. Supp. 1382, 1387 (N.D. Ill. 1997)

(rejecting argument that plaintiff must plead facts to show the

dismissal was entered “for reasons consistent with his or her

innocence. Not only would that run afoul of notice pleading

principles, it would also, in essence, require a plaintiff to meet his

or her burden of proof at the pleading stage.”). Accordingly,

Plaintiff has stated a claim for malicious prosecution in Count II of

his complaint.




                            Page 14 of 17
                 3:20-cv-03087-SEM-TSH # 17   Page 15 of 17




C. Count IV States a Claim for Conspiracy

      In Count IV, Plaintiff alleges that “Defendants combined

together to violate Plaintiff’s rights.” Compl. ¶ 42; see also id. at ¶¶

43-44. Defendants move to dismiss Count IV, arguing that

“[P]laintiff fails to allege, with specificity or otherwise, that the

defendants had an agreement, express or implied, to deprive him of

his constitutional rights.” Mem. Law Supp. Defs.’ Mot. to Dismiss

11.

      Under 42 U.S.C. § 1983, a conspiracy claim requires a plaintiff

to establish: (1) an agreement or meeting of the minds between two

or more defendants to violate the plaintiff’s constitutional rights,

and (2) an overt act in furtherance of the conspiracy which results

in a violation of a federal constitutional right. Reynolds v.

Jamison, 488 F.3d 756, 764 (7th Cir. 2007). Plaintiff is not

required to make direct allegations of a conspiracy but can allege

circumstances that add up to a “plausible account of conspiracy.”

Geinosky v. City of Chicago, 675 F.3d 743, 749 (7th Cir. 2012). It

is sufficient in pleading a conspiracy “merely to indicate the parties,

general purpose, and approximate date, so that the defendant has
                             Page 15 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 16 of 17




notice of what he is charged with.” Walker v. Thompson, 288 F.3d

1005, 1007 (7th Cir. 2002).

     Plaintiff has met this standard. Defendants argue that Plaintiff

“does not allege that there was a mutual understanding between

defendants to direct themselves toward an unconstitutional action,

and he fails to allege any factual allegations which would suggest

such a meeting of the minds.” Mem. Law Supp. Defs.’ Mot. to

Dismiss 11. Plaintiff, however, is not required at this point in the

pleading to make direct allegations of a conspiracy. Here, Plaintiff

has sufficiently identified the parties, purpose, and approximate

date of the agreement to form a conspiracy clear to put the

Defendants on notice of the charges.

     As an initial matter, Plaintiff has identified the parties

involved—Defendants Pool and Zeisler. The purpose of the

conspiracy was to have Plaintiff prosecuted for a crime that he did

not commit. Plaintiff alleges that Defendants together “took

[Plaintiff] into custody and charged him with Resisting or

Obstructing a Police Officer” and that Defendants each “embellished

and lied about [Plaintiff’s] conduct” in the reports they prepared.
                            Page 16 of 17
                3:20-cv-03087-SEM-TSH # 17   Page 17 of 17




Compl. ¶¶ 21-22. Finally, Plaintiff has sufficiently identified the

approximate date of the agreement to form a conspiracy, beginning

on the date of the traffic stop and continuing through the

preparation of the police reports and the filing of criminal charges

against Plaintiff. These circumstances add up to a “plausible

account of conspiracy.” See Geinosky, 675 F.3d at 749.

Accordingly, Plaintiff states a claim for conspiracy to violate his civil

rights in Count IV.

                           V. CONCLUSION

     For the reasons stated above, Defendants’ Motion to Dismiss

(d/e 6) is GRANTED IN PART AND DENIED IN PART. Count I of

Plaintiff’s Complaint is dismissed. Defendants are directed to

answer Counts II and IV by and including April 5, 2021.


ENTER: March 22, 2021

FOR THE COURT:
                            /s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                            Page 17 of 17
